Citation Nr: 0118258	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  00-22 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Service connection for residuals of lung surgery for 
adenocarcinoma of the left upper lobe, for accrued benefit 
purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1948 to July 1968.  His 
death occurred in June 2000.  The appellant is the surviving 
spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision in 
which the RO denied claims of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to service connection for the purpose of accrued 
benefits.  The appellant filed a notice of disagreement in 
October 2000 along with a local Board hearing request, and a 
statement of the case (SOC) was issued in the same month.  
The appellant filed a substantive appeal in November 2000.  
After receiving additional pertinent evidence concerning the 
issue of service connection for the cause of the veteran's 
death, the RO issued a supplemental SOC (SSOC) in March 2001.  
The appellant withdrew her request for a local Board hearing 
in May 2001.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death has been obtained.

2.  In January 2000, the veteran filed a claim for service 
connection for residuals of lung surgery for adenocarcinoma 
of the left upper lobe.

3.  Adenocarcinoma of the lung was manifested many years 
postservice.

4.  Medical evidence of a relationship between adenocarcinoma 
necessitating lung surgery and military service was not of 
record prior to the veteran's death.

5.  In September 2000, the appellant filed a claim for 
entitlement to service connection for the cause of the 
veteran's death due to a tobacco-related disability and a 
claim for accrued benefits.

6.  The veteran died in June 2000, at age 69, due to an 
immediate cause of lung cancer.

7.  After the veteran's death, a statement was received from 
a physician relating the veteran's lung cancer to smoking 
beginning in service.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to accrued benefits.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5101, 
5107, 5121 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.307, 3.309, 3.1000 (2000).

2.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1103, 1310 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.312 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  This law sets forth requirements for providing a 
claimant notice of any information, including medical or lay 
evidence, necessary to substantiate his or her claim, and 
obtaining a medical opinion when the record contains 
insufficient medical evidence to make a decision on the 
claim.  See Veterans Claims Assistance Act, 114 Stat. at 
2096-98.  The Board finds that while the RO the has not 
considered the appellant's claim of entitlement to service 
connection for cause of death or accrued benefits under the 
Veterans Claims Assistance Act of 2000 law, there is no 
prejudice to the appellant in making a final determination on 
this claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (Board may address merits of claim not developed by 
the RO if adequate statement of reasons and bases as to why 
the claimant is not prejudiced thereby is provided).  

The Board observes that the appellant was provided adequate 
notice by virtue of the SOC issued during the pendency of the 
appeal as to the evidence needed to substantiate her claims.  
She was specifically informed that there was no evidence that 
carcinoma arose during service or within a year after 
service, and that there was no evidence that a disability of 
service origin caused or contributed to death or was 
otherwise a significant factor in death.  Moreover, as the 
disposition of the issue pertaining to cause of death turns 
on a legal matter, as described below, rather than a point of 
fact, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing burdens on VA with no 
benefit flowing to the claimant).  Similarly, as described 
below, the disposition of the issue of accrued benefits is 
subject to governing law, and a remand would result in no 
gain to the appellant.  Id.

Factual Background

The veteran died in July 2000 from lung carcinoma, as noted 
on his death certificate.  There is no competent evidence of 
record showing that any other condition contributed 
substantially or materially to such death.  At the time of 
death, service connection was in effect for post operative 
meniscectomy of the right knee; post operative meniscectomy 
of the left knee; fungus infection of the feet with calluses; 
history of recurrent dislocation of the right shoulder; 
chronic low back strain with osteoarthritis; history of 
otitis externa of the left ear; post operative pneumothorax; 
tinea groin; post operative hemorrhoidectomy; and high 
frequency hearing loss of the left ea.  The combined rating 
was 20 percent.

In-service medical records associated with the claims folder 
do not indicate that the veteran suffered lung carcinoma in 
service, or within one year from the date of his separation 
in July 1968.  Notably, in-service chest X-ray examinations 
from 1957 to 1965 were reported normal and, in a VA chest x-
ray report, dated November 1968, results were negative for 
any abnormalities.  According to post-service treatment 
records originating from Yale New Haven Hospital, the 
deceased veteran's lung cancer was first discovered in May 
1998 by means of bronchoscopy.  Specifically, the 
bronchoscopy report indicated a tumor of the left upper lobe 
of the lung.  A September 2000 medical opinion submitted by 
his treating physician, J. A. Federico, M.D., indicated that 
the deceased veteran's lung "cancer was clearly related to 
his long exposure to cigarette smoking [in service]."  There 
is no contrary medical opinion. 


Entitlement to accrued benefits

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death and due and unpaid for a period not 
to exceed two years, shall, upon the death of such individual 
be paid to the surviving spouse or other appropriate party.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
active duty.  38 U.S.C.A. §§ 1110, 1131.  Service incurrence 
or aggravation of carcinoma may be presumed if it is 
manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  38 C.F.R. § 3.303(b).  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Id.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

As noted above, accrued benefits are based on the evidence of 
record at the time of death.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  The evidence of record in this case establishes 
the presence of lung cancer many years postservice.  There is 
no evidence showing any relationship between the cancer and 
the veteran's service or a disability of service origin.  
While the appellant may believe such a relationship exists, 
there is no indication in the record that she possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, 
although not specifically argued by the veteran during his 
lifetime, it is noted that 38 U.S.C.A. § 1103 prohibits the 
payment of service connected benefits for disabilities or 
death resulting from the use of tobacco products in service, 
for claims received after June 1998.

Cause of Death

The applicable criteria provide as follows:  

(a)	General.  The death of a veteran 
will be considered as having been due to 
a service-connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports. 
(b)	Principal cause of death.  The 
service-connected disability will be 
considered as the principal (primary) 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto. 
(c)	Contributory cause of death. 
(1)	Contributory cause of death is 
inherently one not related to the 
principal cause.  In determining whether 
the service-connected disability 
contributed to death, it must be shown 
that it contributed substantially or 
materially; that it combined to cause 
death; that it aided or lent assistance 
to the production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection. 
(2)	Generally, minor service-connected 
disabilities, particularly those of a 
static nature or not materially affecting 
a vital organ, would not be held to have 
contributed to death primarily due to 
unrelated disability.  In the same 
category there would be included service-
connected disease or injuries of any 
evaluation (even though evaluated as 100 
percent disabling) but of a quiescent or 
static nature involving muscular or 
skeletal functions and not materially 
affecting other vital body functions. 
(3)	Service-connected diseases or 
injuries involving active processes 
affecting vital organs should receive 
careful consideration as a contributory 
cause of death, the primary cause being 
unrelated, from the viewpoint of whether 
there were resulting debilitating effects 
and general impairment of health to an 
extent that would render the person 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death.  Where the 
service-connected condition affects vital 
organs as distinguished from muscular or 
skeletal functions and is evaluated as 
100 percent disabling, debilitation may 
be assumed. 
(4)	There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature. 

38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).

The appellant contends that the deceased veteran's in-service 
cigarette smoking caused his death.  She has provided 
numerous supportive lay statements from witnesses as well as 
her own statements indicating that the veteran began smoking 
cigarettes while in service and offering opinions that his 
cigarette addiction ultimately caused his death.

However, on July 22, 1998, the President signed into law the 
"Internal Revenue Service Restructuring and Reform Act of 
1998," Public Law No. 105-206.  This law created a new 
statutory provision, 38 U.S.C.A. § 1103, which reads as 
follows:

Notwithstanding any other provision of 
law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.

38 U.S.C.A. § 1103(a) (1998) (emphasis added).  [The new law 
applies to claims filed after June 9, 1998.]

The RO received the appellant's claim of entitlement to 
service connection for the cause of the veteran's death in 
September 2000, after the effective date of 38 U.S.C.A. 
§ 1103.  Accordingly, the new law is applicable to the 
appellant's claim, and there is no legal basis for the 
benefits sought on appeal under the theory espoused by the 
appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(in cases where the law and not the evidence is dispositive, 
a claim for entitlement to VA benefits should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).  
Moreover, there is no evidence of carcinoma of the lung until 
many years after service, and no evidence of a relationship 
of carcinoma to a disability of service origin.  Rather, the 
medical evidence submitted by the appellant points to the 
onset of cancer, attributable to cigarette smoking, many 
years after service.


ORDER

Service connection is denied for residuals of lung surgery 
for adenocarcinoma of the left upper lobe, for accrued 
benefit purposes.


Service connection for the cause of the veteran's death is 
denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


